Citation Nr: 1604369	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision on behalf of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in October 2010, June 2013, and June 2014.

The issue of entitlement to service connection for carpal tunnel syndrome was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action by the Board in June 2014.  There is no indication that this matter has been addressed by the AOJ and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In light of information provided by the Veteran subsequent to the last remand, the Board finds that further development is required prior to appellate review.  The Veteran and representative have, in essence, requested additional VA assistance in obtaining copies pertinent records from local authorities in Virginia.  In a September 2014 statement the Veteran reported that he had been informed that the records could only be requested by a federal agency.  However, he did not identify the local authorities in Virginia who had told him that information and had custody of the records sought.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information sufficient to identify and locate any existing records pertinent to the claim, to include the identity and address of the specific local authorities in Virginia he referenced in his September 2014 statement that he had been told that pertinent records could only be requested by a federal agency.  Notify him that he must cooperate fully and must provide enough information to identify and locate any existing records.

2.  Obtain all pertinent VA medical records, not yet associated with the record.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

